UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4840


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARCUS JOHNSON, a/k/a Jay Johnson,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:06-cr-00220-1)


Submitted:   April 13, 2015                 Decided:   April 23, 2015


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Schles, Charleston, West Virginia, for Appellant. Joseph
Franklin Adams, Assistant United States Attorney, Huntington,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marcus        Johnson       appeals       the       district        court’s       judgment

revoking his term of supervised release and sentencing him to 18

months’    imprisonment,             less    1   day,      and       30   months’      supervised

release.        Counsel        has    filed      a   brief          pursuant     to    Anders    v.

California,       386 U.S. 738      (1967),     stating           that   there    are    no

meritorious       issues       for     appeal,         but      questioning        whether      the

evidence    was       sufficient       to    support         the      court’s     finding     that

Johnson violated a condition of supervised release and whether

the    sentence       was     procedurally           and     substantively            reasonable.

Although advised of his right to file a pro se supplemental

brief, Johnson has not done so.                      The Government has declined to

file a response brief.                   Following our careful review of the

record, we affirm.

       A district court’s judgment revoking supervised release and

imposing    a        term    of    imprisonment            is       reviewed     for    abuse    of

discretion.           United States v. Pregent, 190 F.3d 279, 282 (4th

Cir. 1999); United States v. Copley, 978 F.2d 829, 831 (4th Cir.

1992).      The district court need only find a violation of a

condition       of     supervised        release       by       a    preponderance       of     the

evidence.       18 U.S.C. § 3583(e)(3) (2012); Copley, 978 F.2d at

831.     A preponderance of the evidence “simply requires the trier

of fact to believe that the existence of a fact is more probable



                                                 2
than its nonexistence.”          United States v. Manigan, 592 F.3d 621,

631 (4th Cir. 2010) (internal quotation marks omitted).

       We   conclude   that     the   district      court    did   not      abuse   its

discretion in finding that Johnson violated two conditions of

supervised release.       Johnson voluntarily conceded to one of the

two violations, and the evidence clearly supported the court’s

finding that Johnson committed a second violation.

       “A   district   court    has    broad      discretion    when       imposing   a

sentence     upon    revocation       of       supervised    release.”         United

States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                            We will

affirm a revocation sentence if it falls within the prescribed

statutory range and is not plainly unreasonable.                     Id.    In making

this    determination,     we    first     consider     whether       the    sentence

imposed is procedurally or substantively unreasonable, applying

the same general considerations employed in review of original

criminal sentences.       United States v. Crudup, 461 F.3d 433, 438

(4th Cir. 2006).       “This initial inquiry takes a more deferential

appellate posture concerning issues of fact and the exercise of

discretion      than     reasonableness             review     for         [Sentencing

G]uidelines sentences.”          United States v. Moulden, 478 F.3d 652,

656 (4th Cir. 2007) (internal quotation marks omitted).                       Only if

we find the sentence unreasonable will we consider whether it is

“plainly” so.       Id. at 657 (internal quotation marks omitted).



                                           3
       A   supervised         release       revocation             sentence       is    procedurally

reasonable          if    the       district             court      considered             the     policy

statements          contained        in     Chapter           Seven        of     the       Sentencing

Guidelines and the 18 U.S.C. § 3553(a) (2012) factors applicable

to revocation sentences.                  18 U.S.C. § 3583(e); Webb, 738 F.3d at

641.       Although a district court must provide a statement of

reasons for the sentence it imposes, it “need not be as detailed

or specific when imposing a revocation sentence as it must be

when imposing a post-conviction sentence[.]”                                     United States v.

Thompson,       595 F.3d 544,      547     (4th        Cir.     2010).          A    revocation

sentence       is     substantively          reasonable             if     the    district         court

stated     a    proper        basis       for    concluding            the      defendant         should

receive       the     sentence       imposed,            up   to     the     statutory           maximum.

Crudup, 461 F.3d at 440.                    Our review of the record reveals no

procedural or substantive error by the district court.                                           We thus

conclude that Johnson’s sentence is not plainly unreasonable.

       In accordance with Anders, we have reviewed the record and

have    found       no   meritorious            issues        for    appeal.           We    therefore

affirm the district court’s judgment.                               This court requires that

counsel inform Johnson, in writing, of the right to petition the

Supreme       Court      of   the    United       States         for     further        review.       If

Johnson requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in     this    court      for       leave       to       withdraw        from     representation.

                                                     4
Counsel’s motion must state that a copy thereof was served on

Johnson.    We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     5